[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-12163         ELEVENTH CIRCUIT
                                                      SEPTEMBER 29, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                      D.C. Docket No. 1:11-cr-00015-TCB-1

UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                       versus

ANTONIO LEMORE JOHNSON,

                                                           Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 29, 2011)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      On April 26, 1996, Antonio Johnson was sentenced in the Western District

of Pennsylvania to concurrent prison terms of 121 months for conspiring to

possess with intent to distribute cocaine and for possession with intent to
distribute cocaine, and to a consecutive term of 60 months for using a firearm

during and in relation to those offenses. In addition, the court imposed a 5-year

term of supervised release for the drug offenses, and a concurrent 3-year term for

the firearm offense.

      Johnson’s supervised release commenced on August 7, 2008, in Georgia.

Roughly two years later, the Georgia State Patrol stopped Johnson’s vehicle, and a

search of the vehicle revealed 24 kilograms of cocaine and around $27,000 in

cash. Johnson was subsequently indicted in Gwinnett County, Georgia, for

cocaine possession.

      The Northern District of Georgia received jurisdiction over the case from

the Western District of Pennsylvania, and the court’s probation office petitioned

the district court to revoke the Johnson’s supervised release. The court granted the

petition. The Guidelines prescribed a sentence range of 24 to 30 months’

imprisonment. The district court rejected that range and sentenced Johnson to a

term of 38 months, followed by 18 months of supervised release. Johnson now

appeals his sentence as procedurally and substantively unreasonable.

      We review a sentence imposed upon the revocation of supervised release for

reasonableness, United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008), using an abuse-of-discretion standard. Gall v. United States, 552 U.S.

                                         2
38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). First, we must ensure that the

sentence was procedurally reasonable, meaning the district court (1) properly

calculated the Guidelines sentence range, (2) treated the Guidelines as advisory,

(3) considered the factors set out in 18 U.S.C. § 3553(a), (4) did not rely on clearly

erroneous facts, and (5) adequately explained the chosen sentence. Id. A district

court’s rationale may be treated as legally sufficient where the record makes clear

that it has considered the evidence and the arguments. Rita v. United States, 551

U.S. 338, 359, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007). Second, we

determine whether the sentence was substantively reasonable.

      Revocation of supervised release is mandatory if the defendant possesses a

controlled substance, possesses a firearm, or refuses to comply with drug testing in

violation of the conditions of supervised release. 18 U.S.C. § 3583(g). Where

revocation is mandatory, the district court is not required to consider the § 3553(a)

factors. United States v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000).

      Here, the district court adequately explained its sentence at the sentencing

hearing. The court expressly stated that it had considered the sentencing factors as

well as the advisory Guidelines sentence range. The court emphasized Johnson’s

history and the characteristics of the instant offense, noting that Johnson’s prior




                                          3
incarceration had failed to have a deterrent effect. Therefore, Johnson’s sentence

is procedurally reasonable.

      Johnson argues that his sentence is substantively unreasonable because the

district court abused its discretion in rejecting the 24-month sentence

recommended by both parties and imposing a sentence that exceeded the

Guidelines sentence range. The question we decide is whether the sentence is

reasonable in light of the record and the 18 U.S.C. § 3553(a) factors. Gall, 552

U.S. at 51, 128 S.Ct. at 597. We give due deference to the district court’s decision

that the § 3553(a) factors justify a variance from the recommended Guidelines

sentence range. Id.

      Chapter 7 of the Guidelines governs violations of supervised release and

contains policy statements, one of which, U.S.S.G. § 7B1.4, provides

recommended ranges of imprisonment applicable upon revocation. So long as the

district court is aware of and considered Chapter 7, it may impose any sentence

within the statutory maximum. See United States v. Aguillard, 217 F.3d 1319,

1320 (11th Cir. 2000); United States v. Hofierka, 83 F.3d 357, 362-63 (11th Cir.

1996).

      In light of the fact that Johnson had not been deterred by his earlier

incarceration for a similar drug trafficking offense, and that the seriousness of his

                                          4
drug trafficking had escalated, the district court did not abuse its discretion in

imposing a sentence of 38 months’ imprisonment followed by 18 months of

supervised release. Johnson’s sentence is substantively reasonable.

      AFFIRMED.




                                           5